                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                IN THE UNITED STATES DISTRICT COURT

                                  9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 10

                                 11   UNITED STATES OF AMERICA,                            ) Case No. 2:17-CR-00090 JAM
                                                                                           )
                                 12                   Plaintiff,                           ) ORDER RE REQUEST FOR SECOND
                                                                                           ) COUNSEL AND DECLARATION OF
B ARTH D ALY LLP




                                 13           v.
             Attorneys At Law
             Davis, California




                                                                                           ) KRESTA NORA DALY IN SUPPORT
                                                                                           ) THEREOF
                                 14   CHARLES STANLEY,                                     )
                                 15                   Defendant.                           )
                                                                                           )
                                 16                                                        )
                                                                                           )
                                 17

                                 18           Good Cause appearing this court orders Krista Hart appointed in the above captioned case for
                                 19   the limited purpose of preparing an interlocutory appeal on behalf of Mr. Stanley regarding his
                                 20   detention status.
                                 21

                                 22   Dated: January 15, 2019
                                 23                                                   /s/ John A. Mendez_____________
                                                                                      Honorable John A. Mendez, Judge
                                 24

                                 25

                                 26

                                 27

                                 28
                                      {00027166}
                                       ____________________________________________________________________________________________________________
                                      [Proposed] Order for Second Attorney                1                                      2:17-cr-00090-JAM
